Citation Nr: 1742276	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-15 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for heart disease, to include coronary artery disease.

2.  Entitlement to service connection for disability of the lungs, claimed as blood clots.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of left knee injury and, if so, whether service connection for disability of the left knee is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

According to the available evidence, the Veteran served on active duty in the U.S. Army from July 1974 to July 1976, and from May 1980 to September 1986.  He also had service in the U.S. Army Reserve and the Active Guard Reserve (AGR), to include service in the AGR from September 1986 to August 1998.  Although he had service during the Vietnam era, there is no suggestion that he served in the Republic of Vietnam.  38 C.F.R. § 3.2(f), 3.303(a)(6).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO, in pertinent part, denied service connection for heart disease, to include coronary artery disease; denied service connection for disability of the lungs, claimed as blood clots; and reopened and denied a previously disallowed claim for service connection for residuals of left knee injury.

Although the RO has determined that new and material evidence has been received to reopen the Veteran's left knee claim, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, that issue has been characterized as set forth above, on the title page.

In June 2017, the Veteran and his wife testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The Board's present decision is limited to the Veteran's claim for service connection for left knee disability.  For the reasons set forth below, the remaining issues on appeal are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in November 1978, the RO denied the Veteran's claim for service connection for residuals of left knee injury; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's November 1978 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  In a February 1999 letter, the RO denied the Veteran's September 1998 application to reopen the claim for service connection for left knee disability; he was advised of his appellate rights and did not appeal.

4.  Additional, relevant official service department records that existed at the time of the RO's February 1999 denial (but not at the time of the November 1978 denial) have since been associated with the record.

5.  New evidence received since the time of the RO's November 1978 decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for residuals of left knee injury and raises a reasonable possibility of substantiating the claim.

6.  The report of the Veteran's enlistment examination for the period of service beginning in May 1980 cannot be located; disability of the left knee clearly and unmistakably pre-existed that period of service.

7.  Questions relating to whether the Veteran's left knee disability was aggravated by service cannot be resolved without resort to speculation.

8.  Degenerative joint disease of the left knee was first diagnosed in service; in May 2012, the Veteran underwent a total left knee arthroplasty for osteoarthritis.


CONCLUSIONS OF LAW

1. The RO's November 1978 decision, denying service connection for residuals of left knee injury, is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2. The RO's February 1999 decision, denying the Veteran's September 1998 application to reopen the claim for service connection for left knee disability, is not final.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.156(c) (2017).

3.  New and material evidence has been received since the time of the RO's November 1978 decision that is sufficient to reopen the Veteran's claim for service connection for residuals of left knee injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for residuals of left knee injury, to include osteoarthritis and total left knee arthroplasty, have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for left knee disability.  He maintains that disability of the knee was aggravated during his service from May 1980 to August 1998.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b), and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009) (indicating that a veteran is entitled to the presumption of soundness under circumstances where his service treatment records are missing and presumed destroyed); Doran v. Brown, 6 Vet. App. 283 (1994) (to the same effect).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including arthritis-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the present case, the evidence reflects that the RO denied the Veteran's claim for service connection for residuals of left knee injury by a decision entered in November 1978.  Following a review of the claims file as it then existed, the RO concluded that although the record contained evidence reflecting that the Veteran had injured his left knee during service in April 1976, the April 1976 injury was acute and transitory and unrelated to residuals of trauma arising from a subsequent non-service-incurred injury to the knee in August 1978.

The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated in December 1978.  No pertinent evidence was received during the one-year period following mailing of notice of the RO's November 1978 decision.  See 38 C.F.R. § 3.156.  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

In a February 1999 letter, the RO denied the Veteran's September 1998 application to reopen the claim for service connection for left knee disability.  The Veteran was advised of his appellate rights and did not appeal.  However, additional, relevant official service department records that existed at the time of the RO's February 1999 denial (but not at the time of the November 1978 denial) have since been associated with the record.  As such, the February 1999 decision is non-final, see 38 C.F.R. § 3.156(c), and the Veteran's current claim may be considered on the merits if new and material evidence has been received at any time since the time of the prior adjudication in November 1978.  38 U.S.C.A. § 5108 (West 2014); Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's November 1978 decision includes a February 2014 statement from a fellow soldier stating the Veteran injured his left knee on two occasions after re-entering service in May 1980.  The evidence also includes records reflecting that the Veteran underwent reconstructive left knee surgery during service in 1981 for internal derangement and anterolateral rotary instability of the left knee, with tear of the lateral meniscus; that he was thereafter placed on a permanently limited profile for the knee; that degenerative joint disease of the left knee was diagnosed during service; and that he underwent a total left knee arthroplasty for osteoarthritis many years after service, in May 2012.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claim (i.e., that he has current disability of the left knee that may be related to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the claim is reopened.
 
Turning to the underlying merits of the Veteran's claim, the Board notes that despite repeated efforts by the AOJ, the report of the Veteran's enlistment examination for the period of service beginning in May 1980 cannot be located.  Accordingly, he is entitled to the presumption of soundness for that period of service.  See, e.g., Quirin and Doran, supra.  As noted previously, in order to rebut that presumption, VA must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.

In October 2011, the Veteran was examined for purposes of obtaining a VA medical opinion relative to his left knee claim.  After examining the Veteran and reviewing his medical history-including the report of an August 1978 arthrogram of the left knee-the examiner concluded, in effect, that the Veteran suffered a posterior meniscus tear of the left knee in August 1978.  The examiner also concluded that questions relating to whether the disability was subsequently aggravated during the Veteran's period of service beginning in 1980 could not be fully resolved without resort to speculation.

In light of the examiner's opinion, the Board is persuaded that disability of the Veteran's left knee clearly and unmistakably pre-existed the period of service that began in May 1980.  The Board is not persuaded, however, that the second finding required in order to rebut the presumption of soundness (i.e., that it is also clear and unmistakable that the disability was not aggravated by service) has been proven to the required degree.  Because the presumption of soundness has not been rebutted, the Veteran's claim must be adjudicated as a claim for direct service connection.  See Wagner, supra.

In this regard, the Board notes that, as outlined above, the Veteran underwent reconstructive left knee surgery during service in 1981 for internal derangement and anterolateral rotary instability of the left knee, with tear of the lateral meniscus; that he was thereafter placed on a permanently limited profile for the knee; that degenerative joint disease of the left knee (a chronic disorder) was first diagnosed during service; and that he underwent a total left knee arthroplasty for osteoarthritis many years after service, in May 2012.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the elements of current disability, in-service incurrence, and nexus have all been met.  38 C.F.R. § 3.102; Davidson, supra.  Service connection for left knee disability is granted.


ORDER

The claim for service connection for residuals of left knee injury is reopened.

Service connection is granted for residuals of left knee injury, to include osteoarthritis and total left knee arthroplasty.


REMAND

Some of the Veteran's service records are missing and unavailable for review.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The AOJ has not explicitly notified the Veteran of his right to submit evidence from alternative sources, in light of his missing service records.  This needs to be accomplished.
On the day of his Board hearing in June 2017, the Veteran submitted a release for additional records of treatment from a Dr. H., pertaining to his claim for service connection for heart disease.  The AOJ attempted to obtain the records, but the provider declined to accept the VA release form the Veteran had submitted; asking instead that a different form be completed.  There is no indication on the current record that the AOJ forwarded the provider's required form to the Veteran or otherwise notified him and/or his representative of its inability to obtain the records without further action on his part.  This needs to be addressed.  See 38 C.F.R. § 3.159(e).

The Veteran was diagnosed with coronary artery disease after service in July 2010.  Although coronary artery disease was not diagnosed during service, the evidence reflects that the Veteran had elevated blood pressure, cholesterol, and triglyceride readings on several occasions during service; that his cardiac silhouette was noted to be mildly enlarged on one occasion during service; that he complained of chest pain during service; and that he was noted to be mildly hypertensive while hospitalized during service in May 1995.  Under the circumstances, the Board finds it necessary to obtain a medical opinion with respect to the likelihood that coronary artery disease had its onset in, or is otherwise related to, service.  See. e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.309(a) (indicating that hypertension is an early symptom long preceding the development of arteriosclerosis).

With respect to the Veteran's claim for service connection for disability of the lungs (claimed as blood clots), the evidence reflects that radiographic abnormalities of the lungs were identified on chest X-ray during service in May 1995, approximately one month after the Veteran underwent a bunionectomy.  There appears to have been some difference of opinion among care providers at that time with respect to whether the abnormalities were, in fact, pulmonary emboli.  It was noted in contemporaneous reports that some of the abnormalities could be atelectatic in nature.  Post-service findings consistent with atelectasis have since been noted in November 2008 and July 2012.  In light of the records discussing findings consistent with atelectasis both during and after service, the Board finds it necessary to have the Veteran examined for purposes of obtaining a medical opinion with respect to whether he has a current disability of the lungs that can be attributed to service.  McLendon, supra.

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of his right to submit evidence from alternative sources, in light of his missing service records.  Any response(s) and/or evidence received in reply to the notice should be associated with the record.

2.  Notify the Veteran and his representative that the release the Veteran submitted in June 2017 for additional records from Dr. H was declined by the provider, with the provider asking instead that its own release form be completed.  Notify the Veteran and his representative that they can either complete the provider's required form and return it to the AOJ so that VA can assist in obtaining the records, or they may obtain and submit the records themselves.  If the Veteran provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the foregoing development has been completed to the extent possible, arrange to have an examiner with appropriate experience review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has any form of heart disease, including coronary artery disease, that had its onset in, or is otherwise attributable to, his periods of active service.

In so doing, the examiner should discuss the medical significance, if any, of elevated blood pressure readings recorded during service, to include in February 1989 (114/98, 130/90), June 1989 (134/90), January 1993 (138/91), August 1994 (130/90), June 1996 (122/90), August 1997 (141/92), and October 1997 (142/98); elevated cholesterol readings recorded during service, to include in January 1992 (224) and June 1996 (219); and elevated triglyercide readings recorded during service, to include in June 1989 (216).  The examiner should also discuss the medical significance, if any, of a May 1995 chest x-ray that was interpreted to reveal a mildly enlarged cardiac silhouette; the Veteran's complaints of chest pain during service; and reports indicating that he was noted to be mildly hypertensive while hospitalized during service in May 1995.

A complete medical rationale for all opinions expressed must be provided.

4.  Also arrange to have the Veteran scheduled for a VA pulmonary examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should identify any pulmonary disabilities the Veteran has had at any time since September 1998 (when he filed his claim for service connection), to include any pulmonary emboli and/or atelectasis.  Then, with respect to each such disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability had its onset in, or is otherwise attributable to, the Veteran's period(s) of active service.

In so doing, the examiner should discuss the medical significance, if any, of the fact that radiographic abnormalities of the lungs were identified on chest X-ray during service in May 1995, approximately one month after the Veteran underwent a bunionectomy, with an apparent difference of opinion among care providers at that time with respect to the matter of whether the abnormalities were, in fact, pulmonary emboli.  The examiner should also discuss the medical significance, if any, of reports contemporaneous with those findings indicating that some of the abnormalities could be atelectatic in nature; and post-service findings consistent with atelectasis that have since been noted in November 2008 and July 2012.

A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


